


110 HCON 204 IH: Expressing the sense of the Congress that

U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 204
		IN THE HOUSE OF REPRESENTATIVES
		
			September 5, 2007
			Mr. Marchant
			 submitted the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  States and local political subdivisions are not preempted from the enactment
		  and enforcement of immigration-related laws and ordinances that do not directly
		  conflict with Federal immigration laws.
	
	
		Whereas the city of Farmers Branch, Texas, held a
			 referendum in May 2007 to deal with the issue of illegal immigration in the
			 city;
		Whereas the voters of the city of Farmers Branch, Texas,
			 overwhelmingly approved the referendum to address the issue of illegal
			 immigration in the city;
		Whereas after the approval of this ordinance the city has
			 had eight separate lawsuits filed against it;
		Whereas the city has expended nearly $500,000 in legal
			 fees that will likely increase when the city will need to retain a large
			 outside firm or firms to direct the litigation;
		Whereas the primary legal question is whether the total
			 field of immigration has been preempted by the Congress; and
		Whereas nothing in the current Federal law expressly and
			 directly addresses the issue of field preemption and the role of State and
			 local governments: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 States and local political subdivisions are not preempted from the enactment
			 and enforcement of immigration-related laws and ordinances that do not directly
			 conflict with Federal immigration laws.
		
